Citation Nr: 0432317	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
separation of the left shoulder with arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1978.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In August 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. 


REMAND

After the veteran's last VA examination in March 2002, he 
had left shoulder surgery in April 2002.  In March 2003, 
his job was modified so that he was not required to reach 
above shoulder level.  In March 2004, VA noted that the 
veteran was worse off after the shoulder surgery.  

Because there is evidence that the shoulder disability has 
increased in severity since the last VA examination and 
because the current level of impairment cannot be 
determined from the record, under the duty to assist, 
38 C.F.R. § 3.159(c)(4), a medical examination is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1. At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran to provide any 
evidence in his possession, not already 
of record, that pertains to the claim.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
level of impairment due to the service-
connected left shoulder disability.  
The veteran's file must be made 
available for review by the examiner.  
The examination should include range of 
motion to include whether there is 
motion limited to shoulder level, 
midway between the side and shoulder 
level, or to 25 degrees from the side.  
The examiner is asked to comment on any 
functional loss due to pain, weakness, 
fatigue, or repetitive use and, if 
feasible, to describe any functional 
loss in terms of additional loss of 
range of motion.   

3.  After completion of the above, 
adjudicate the claim, considering 
38 C.F.R. § 3.321(b).  If the 
benefit sought is denied, prepare a 
supplemental statement of the case 
and return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



